UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2327



FELIX LAGOS,

                                                            Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-078-327)


Submitted:   August 15, 2007                 Decided:   October 9, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, Anthony P. Nicastro, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Felix Lagos, a native and citizen of Honduras, petitions

for review of an order of the Board of Immigration Appeals denying

his motion to reopen as untimely filed.        For the reasons discussed

below, we dismiss the petition for review for lack of jurisdiction.

          Under 8 U.S.C.A. § 1252(a)(2)(C) (West 2005), we lack

jurisdiction, except as provided in 8 U.S.C.A. § 1252(a)(2)(D)

(West 2005), to review the final order of removal of an alien

convicted of certain enumerated crimes, including offenses covered

in 8 U.S.C. § 1182(a)(2) (2000). Because Lagos was found removable

for having been convicted of a controlled substance offense as

defined in 8 U.S.C. § 1182(a)(2)(A)(i)(II), under § 1252(a)(2)(C),

we have jurisdiction “to review factual determinations that trigger

the jurisdiction-stripping provision, such as whether [Lagos] [i]s

an alien and whether []he has been convicted of [a controlled

substance offense].”     Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th

Cir. 2002); see Lewis v. INS, 194 F.3d 539, 542-43 (4th Cir. 1999)

(same).   If   the    predicate   conditions   are   found,   then,   under

8   U.S.C.A.   §     1252(a)(2)(C),   (D),     we    can   only   consider

“constitutional claims or questions of law.” See Mbea v. Gonzales,

482 F.3d 276, 278 n.1 (4th Cir. 2007).

          Because we find that Lagos is indeed an alien who has

been convicted of a controlled substance offense, see Cruz-Garza v.

Ashcroft, 396 F.3d 1125, 1128 (10th Cir. 2005); Matter of Roldan-


                                  - 2 -
Santoyo, 22 I. & N. Dec. 512 (B.I.A. 1999), vacated on other

grounds sub nom Lujan-Armendariz v. INS, 222 F.3d 728 (9th Cir.

2000), § 1252(a)(2)(C) divests us of jurisdiction over the petition

for review, except to the extent that Lagos raises a constitutional

issue or question of law.   He raises only one issue that arguably

could be considered a question of law in his petition for review,*

namely, whether the ninety-day time period for filing a motion to

reopen is subject to equitable tolling.    Lagos does not challenge

the legal standard for equitable tolling, however, but simply

disagrees with the Board’s factual determination that equitable

tolling was not warranted in his case.    We find that this is not a

“question of law” within the meaning of the REAL ID Act and is

merely a factual issue over which we lack jurisdiction.             See

Boakai v. Gonzales, 447 F.3d 1, 4 (1st Cir. 2006).

          Accordingly, we dismiss the petition for review.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DISMISSED




     *
      Lagos does not   raise   any   constitutional   issues   in   his
petition for review.

                               - 3 -